CLEMENS, Senior Judge.
Movant-defendant Theodore R. Sanders has appealed the denial of his coram nobis motion. Thereby he challenges revocation of his parole.
The background: In 1976 defendant pled guilty to three felonies. The trial court placed him on five years probation to enable him to cure his alcoholism. Two years later the trial court revoked defendant’s probation; he did not appeal. After serving his original sentence defendant filed the present motion challenging the revocation. After reviewing the record and transcript, the court denied defendant’s motion and he appeals.
This is a civil proceeding and the burden is on defendant to prove a sound reason for not having appealed his conviction and that the hearing court abused its discretion in denying his motion. Dearing v. State, 631 S.W.2d 328[7-10] (Mo. banc 1982).
A specific condition to defendant’s probation was that he would report regularly to his probation officer and abide by the officer’s directions. Defendant was duly informed in writing of that condition.
Defendant’s probation officer had ordered defendant to attend for eight weeks the state’s alcohol abuse program; he did not do so. Brought before the trial court defendant was again ordered to attend another similar abuse program; again he did not do so.
After again being brought before the trial court defendant’s probation was revoked, the court commenting:
“I made it crystal clear to this young man that the rules were not there to harm him but to help him. He sees fit to act on his own, to argue with the probation people, not comply with what they want him to do.”
For the recited probation violations we hold the court did not err in denying defendant’s coram nobis motion.
Affirmed.
*828DOWD, P.J., concurs.
CRANDALL, J., concurs in result.